
	
		II
		111th CONGRESS
		1st Session
		S. 977
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  improved benefits for veterans who are former prisoners of war, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prisoner of War Benefits Act of
			 2009.
		2.Improved
			 veterans’ benefits for former prisoners of war
			(a)Repeal of
			 minimum period of internment for presumption of service connection for certain
			 diseasesSubsection (b) of
			 section 1112 of title 38, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (B);
					(B)in subparagraph
			 (A), by striking ; and and inserting a period; and
					(C)by striking
			 a former prisoner of war— and all that follows through a
			 disease specified in paragraph (2) and inserting a former
			 prisoner of war, a disease specified in paragraph (2); and
					(2)in paragraph
			 (3)—
					(A)by redesignating
			 subparagraphs (A) through (M) as subparagraphs (G) through (S); and
					(B)by striking
			 (3) The diseases specified and all that follows through
			 the following:.
					(b)Additional
			 diseases presumed To be service connectedParagraph (2) of
			 section 1112(b) of such title, as amended by subsection (a)(2), is further
			 amended—
				(1)in subparagraph
			 (F), by striking , if the Secretary determines that the veteran has
			 post-traumatic stress disorder (PTSD); and
				(2)by adding at the
			 end the following new subparagraphs:
					
						(T)Diabetes (type 2).
						(U)Such other diseases as the Secretary
				determines in regulations prescribed under subsection (d) warrants a
				presumption of
				service-connection.
						.
				(c)Authority for
			 administrative determination of presumption of service connection for
			 additional diseasesSection 1112 of title 38, United States Code,
			 as amended by subsections (a) and (b), is further amended by adding at the end
			 the following new subsection:
				
					(d)(1)The Secretary may
				determine in regulations prescribed under this subsection that a disease
				warrants a presumption of service-connection by reason of having positive
				association with the experience of being a prisoner of war.
						(2)(A)Whenever the Secretary
				determines, on the basis of sound medical and scientific evidence, that a
				positive association exists between the experience of being a prisoner of war
				and the occurrence of a disease in humans, the Secretary shall prescribe
				regulations providing that a presumption of service connection is warranted for
				that disease for purposes of this section.
							(B)(i)In making a
				determination under this subsection, the Secretary shall take into
				account—
									(I)recommendations received by the
				Secretary from the Advisory Committee on Former Prisoners of War under section
				541 of this title; and
									(II)all other sound medical and
				scientific information and analyses available to the Secretary.
									(ii)In evaluating any study for the
				purpose of making a determination under this subsection, the Secretary shall
				take into consideration whether the results of the study are—
									(I)statistically significant;
									(II)capable of replication; and
									(III)withstand peer review.
									(C)An association between the occurrence
				of a disease in humans and the experience of being a prisoner of war shall be
				considered to be positive for the purposes of subparagraph (A) if the credible
				evidence for the association is equal to or outweighs the credible evidence
				against the association.
							(3)(A)Not later than 60 days
				after the date on which the Secretary receives a recommendation from the
				Advisory Committee on Former Prisoners of War that a presumption of service
				connection be established under this subsection for any disease, the Secretary
				shall determine whether a presumption of service connection under this
				subsection is warranted for that disease.
							(B)If the Secretary determines under
				this subsection that a presumption of service connection is warranted for a
				disease, the Secretary shall, not later than 60 days after making the
				determination, issue proposed regulations setting forth the Secretary’s
				determination.
							(C)If the Secretary determines under
				this subsection that a presumption of service connection is not warranted for a
				disease—
								(i)the Secretary shall, not later than 60
				days after making the determination, publish in the Federal Register a notice
				of such determination that includes an explanation of the scientific basis for
				such determination; and
								(ii)if the disease is already included in
				regulations providing for a presumption of service connection, the Secretary
				shall, not later than 60 days after publication of notice under clause (i),
				issue proposed regulations removing the presumption for the disease.
								(D)Not later than 90 days after the date
				on which the Secretary issues a proposed regulation under this subsection, the
				Secretary shall issue a final regulation that is effective on the date of
				issuance.
							(4)Whenever a presumption is removed
				from a disease under paragraph (3)—
							(A)a veteran who was awarded compensation
				for such disease on the basis of the presumption provided in subsection (a)
				before the effective date of the removal shall continue to be entitled to
				receive compensation on that basis; and
							(B)a survivor of a veteran who was
				awarded dependency and indemnity compensation for the death of a veteran
				resulting from such disease on the basis of such presumption shall continue to
				be entitled to receive dependency and indemnity compensation on such
				basis.
							(5)The Secretary shall carry out this
				subsection in consultation with, and after taking into consideration the views
				of, the Advisory Committee on Former Prisoners of War under section 541 of this
				title.
						.
			
